Citation Nr: 0735037	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right wrist non-
union fracture, and if so, whether the reopened claim should 
be granted.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from June 1971 to November 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right wrist non-union fracture.  

FINDINGS OF FACT

1.  In a December 1971 rating decision (mailed in January 
1972), the RO denied entitlement to service connection for a 
right wrist non-union fracture.  The veteran did not appeal 
that decision, and it became final.

2.  Evidence received since the final December 1971 RO 
decision is new, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.  

3.  There is clear and unmistakable evidence demonstrating 
that a right wrist non-union fracture existed at the time of 
the veteran's entry into active military service, although it 
was not noted on the veteran's enlistment examination.  

4.  The preponderance of the evidence clearly and 
unmistakably shows that the veteran's pre-existing right 
wrist non-union fracture did not undergo a permanent increase 
in severity, beyond natural progress, during service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right wrist non-union 
fracture has been received, and the veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2.  The evidence establishes that the veteran had a right 
wrist non-union fracture at the time of his entry into active 
service which was not aggravated during service; therefore, 
the presumption of soundness at entrance into service is 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2007); 38 C.F.R. § 3.304(b) (2007).

3.  The presumption of soundness having been rebutted, the 
competent evidence of record weighs against a finding that 
there was any permanent increase in the severity of the pre-
existing right wrist non-union fracture during the veteran's 
service.  38 U.S.C.A. §§ 1101, 1110, 1153 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the 

initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In December 2005, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2005 letter informed the veteran that 
VA would assist him in obtaining records in the custody of a 
Federal department or agency, including VA, the service 
department, and the Social Security Administration.  He was 
advised that since his claim for service connection for a 
right wrist fracture was denied previously, it was his 
responsibility to send new and material evidence sufficient 
to reopen his claim.  The veteran was advised of the meaning 
of "new and material evidence" in general, the reasons for 
the previous denial, and a description of what evidence would 
be necessary to substantiate the element(s) found 
insufficient in the previous denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The veteran was also specifically 
asked to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  
Finally, the Board notes that the RO sent the veteran a 
letter in March 2006 informing him of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that the content of the December 2005 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SSOCs dated in November 2006 and January 2007 provided him 
with yet an additional 60 days to submit more evidence.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

Entitlement to service connection for a right wrist non-union 
fracture was denied in a rating decision dated in December 
1971 (and mailed in January 1972).  At that time, the RO 
considered service medical records which showed the veteran 
was noted to have a history of a broken right wrist at 
induction and that he had problems with his right wrist while 
on active duty, which required a wrist brace and limitation 
of duty.  The RO denied the veteran's claims on the basis 
that his right wrist disability existed prior to service and 
had not been aggravated therein.  The record reflects that 
the veteran was notified of this decision in January 1972 and 
did not submit a notice of disagreement as to the adverse 
determination.  Therefore, the December 1971 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

Since the December 1971 RO decision, the new evidence that 
has been submitted includes a written statement from the 
veteran's private physician dated in February 2006 which 
states the veteran informed him that his wrist problems were 
related to his military service.  Also of record is an 
October 2006 QTC/VA examination report which contains an 
opinion regarding whether the veteran's right wrist 
disability was aggravated during service.  




At the time of the last final decision, there was no medical 
evidence addressing whether the veteran's right wrist was 
aggravated during service.  Since the December 1971 RO 
decision, the veteran has provided a written statement from 
his private physician which purports to establish that the 
veteran's right wrist disability is related to his military 
service, and VA has obtained an opinion addressing whether 
his right wrist disability was aggravated during service.  In 
determining whether new and material evidence has been 
submitted to reopen a claim for service connection, we 
presume the credibility of all evidence.  Therefore, the 
Board finds that such evidence is new, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims, is neither cumulative or redundant, and raises a 
reasonable possibility of substantiating his claims.  
Accordingly, the claim for entitlement to service connection 
for a right wrist non-union fracture may be reopened.  See 
38 U.S.C.A. § 5108.

The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  See 
December 2005 VCAA letter.  Moreover, the RO has considered 
the claim on the merits.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed right wrist fracture is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).  

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual 
effects of medical and surgical treatment in service, 
provided to ameliorate a pre-existing condition, will not be 
considered service connected unless the disorder is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

The veteran contends that service connection for a right 
wrist fracture is warranted because his right wrist was 
aggravated during military service.  Specifically, the 
veteran has asserted that his right wrist was aggravated by 
an incident during handcuff training in service when 
handcuffs were placed tightly onto his right wrist and were 
not removed for about an hour, during which time his wrist 
began to swell.  The veteran has stated that, since that 
time, his wrist has continued to deteriorate to the point 
where he is losing the use of his right hand.  

Applying the legal criteria above, the Board notes that, at 
the veteran's enlistment examination in June 1971, 
examination of his upper extremities was negative.  Thus, the 
veteran's right wrist disability was not "noted" when he 
entered active duty, and the presumption of soundness 
applies.  The Board does note that the veteran reported that 
he suffered a broken wrist on his June 1971 report of medical 
history; however, as noted, only the conditions recorded on 
examination reports may be considered as "noted," and the 
associated report of medical examination does not contain any 
reference to a right wrist disability.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed right wrist disability existed prior to service.  The 
Board finds that the presumption of soundness has been 
rebutted in this case, as explained below.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2007).

Review of the veteran's service medical records (SMRs) 
reveals that, in September 1971, he complained of wrist 
problems and was noted to have a history of multiple wrist 
injuries.  X-rays were conducted, and the interpreting 
physician stated that the appearance of the veteran's wrist 
suggested an old non-united navicular fracture and that there 
was no evidence of a recent bony injury seen.  The veteran 
continued to receive treatment for his right wrist 
disability.  The service department physicians who treated 
him for the remainder of service, and a board of Air Force 
medical officers who evaluated his fitness for further 
military service, all found that his right wrist disability 
had pre-existed his active service.  The QTC/VA physician who 
reviewed the veteran's claims file and examined the veteran 
in October 2006 likewise noted that the veteran's right wrist 
disability had existed prior to his entry into service.  

In determining that the veteran's right wrist disability pre-
existed his military service, the service department 
physicians, board of medical officers, and October 2006 
QTC/VA examiner noted that the September 1971 X-ray revealed 
an old fracture, with no evidence of a recent bony injury, 
and that the veteran reported having a history of pre-service 
injuries to his right wrist when he was treated during 
service.  In this regard, the Board notes the veteran 
specifically reported suffering two fractures when he was in 
high school, including one that occurred in October 1970, 
which was only eight months prior to his entrance into 
military service.  

At his December 2006 DRO hearing, the veteran testified that 
he could not remember whether he had suffered two injuries to 
his wrist prior to service.  However, as noted, the question 
of whether a disability pre-existed service is a medical 
question based on medical judgment and clinical factors.  In 
this case, the findings of the service department physicians 
who treated the veteran during service, the findings and 
opinion of the board of medical officers who evaluated the 
veteran's fitness for further service, and the opinion of the 
October 2006 QTC/VA examiner are the most competent and 
probative medical evidence of record which addresses whether 
the veteran's right wrist disability pre-existed service.  In 
fact, there is no medical evidence or opinion of record which 
suggests that the veteran's right wrist disability did not 
exist prior to service.  As a result, the Board finds that 
there is clear and unmistakable evidence demonstrating that 
residuals of the veteran's right wrist non-union fracture 
existed before his acceptance and enrollment into active 
service.  

Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing right wrist 
disability was aggravated (i.e., incurred a permanent 
increase in the underlying disability which was not natural 
progress) during service.  The Board finds that the 
disability was clearly and unmistakably not aggravated during 
service.  

As an initial matter, the Board again notes that the veteran 
attributes the aggravation of his right wrist disability to 
an incident that occurred during service, when he was locked 
in handcuffs for a significant amount of time.  In this 
regard, the service medical records show that, in August 
1971, the veteran complained of wrist pain after being locked 
in handcuffs; however, the clinical record reflects that the 
veteran complained of pain in his left wrist, as opposed to 
his right wrist.  At the December 2006 DRO hearing, the 
veteran testified that the doctor who treated him in August 
1971 erred by noting treatment for his left wrist as opposed 
to the right.  While the August 1971 clinical record reflects 
that the veteran complained of left wrist pain, the SMRs show 
he continued to complain of, and receive treatment for, pain 
in his 

right wrist, including just two weeks after he reported the 
handcuff incident.  In addition, a September 1971 X-ray 
report contains a typographical error, as it reflects that 
the X-ray was conducted on the right wrist but refers to the 
left wrist in the findings.  Based upon the foregoing, and 
after resolving all reasonable doubt in the veteran's favor, 
the Board considers the veteran's testimony credible as to 
the circumstances surrounding the in-service handcuff 
incident, and finds it more likely he complained of right 
wrist pain immediately following the handcuff incident.  

With regard to the issue of whether there is clear and 
unmistakable evidence that the veteran's right wrist 
disability was aggravated in service, the veteran was 
afforded a QTC/VA examination in October 2006.  After 
examining the veteran and reviewing the claims file, the 
examining physician found there was no evidence of 
aggravation or deterioration of the pre-existing right wrist 
disability during service.  In making this determination, the 
October 2006 examiner noted that the veteran had numerous 
clinical visits due to right wrist pain associated with his 
severe non-union fracture of the right wrist but that 
clinical examinations in August and September 1971 showed he 
had full range of motion, no swelling, and no pain on 
palpation in his right wrist.  The examiner stated that 
clinical examination of the right wrist was quite benign 
after the handcuff injury, and that it appeared that the 
handcuff injury did not play a significant role in the 
veteran's current right wrist condition.  

The Board finds the October 2006 QTC/VA examination and 
opinion to be the most competent and probative medical 
evidence of record regarding the issue of whether the 
veteran's pre-existing right wrist disability was aggravated 
during service.  As noted, the October 2006 examiner reviewed 
the veteran's entire claims file, examined the veteran, and 
provided a rationale for his opinion.  In addition, there is 
no opposing medical evidence or opinion of record which 
establishes or suggests that the veteran's pre-existing 
disability was aggravated by service.  

The Board does note that the record contains a VA outpatient 
treatment record dated March 1972 which shows the veteran's 
right wrist disability was manifested by tenderness, painful 
motion, and pseudoarthrosis as confirmed by X-ray.  
Subsequent X-rays of the veteran's right wrist dated from 
February 1976 to July 1977 show that he had a screw inserted 
across the old fracture line.  In this context, the Board 
notes the veteran testified that the October 2006 QTC/VA 
opinion was inadequate because the examiner did not review 
the records which showed he was treated for injuries 
involving his right wrist immediately following discharge 
from service.  While the VA outpatient treatment records show 
the veteran received treatment for his right wrist disability 
after service, the Board notes there is no subsequent medical 
evidence of record which shows the veteran continued to 
receive treatment for his right wrist disability from July 
1977 to December 2003.  This gap of many years militates 
against a finding that the veteran's pre-existing right wrist 
disability was permanently worsened during service, and also 
rebuts any assertion of continuity of disabling 
symptomatology since separation from service.  

The Board notes that the veteran submitted a February 2006 
statement from B.R.H., M.D., which states that he has treated 
the veteran since June 1985 and that during his initial 
visit, the veteran reported that his wrist problems were 
related to military service.  Also submitted were private 
medical records dated from December 2003 to January 2006, 
which show the veteran has limited motion in his right wrist 
and has continued to receive treatment for his disability.  
The Board finds that, while the private medical records show 
that the veteran currently has symptomatology associated with 
his right wrist disability, they do not address whether the 
veteran's right wrist was aggravated by his military service.  
In this regard, the veteran's report that his wrist problems 
were related to military service is insufficient to establish 
aggravation because he has not been shown to have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu, Jandreau, 
Buchanan, supra.  Therefore, the Board finds there is no 
competent medical evidence of record showing that the 
veteran's right wrist disability underwent a permanent 
increase during service that was not due to the natural 
progress of the disability.  

In summary, the Board finds there is no competent medical 
evidence showing the veteran's asthma increased in disabling 
manifestations during service.  As a result, the Board finds 
the evidence clearly and unmistakably shows his right wrist 
disability existed prior to service, and that the right wrist 
disability was clearly and unmistakably not aggravated during 
service.  For the reasons and bases set forth above, the 
Board finds that the claim for service connection for a right 
wrist, non-union fracture is denied, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.


ORDER

Entitlement to service connection for a right wrist non-union 
fracture is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


